DETAILED ACTION
Applicants’ arguments, filed 8 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This office action has been made NON-FINAL as it includes rejections that should have been written earlier but mistakenly were not written earlier.

Claim Interpretation
For the purposes of examination under prior art, petrolatum is understood to be the same substance as petroleum jelly.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the text “using the procedures described herein” as of the last line of the claim. The recitation of this text in the claim renders the claim to be indefinite because it is unclear what the recited procedures actually are. Additionally, where possible, claims are to be complete in themselves. Incorporation by reference of material from the instant specification or drawings is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference (e.g. of material in the instant specification) is a necessity doctrine, not for applicant’s convenience. See MPEP 2173.05(s). In this case, it does not appear to be the case that there is no practical way to define the procedures used to measure the electromagnetic radiation in words; as such, incorporation of subject matter from the instant specification is not permitted here.
The examiner suggests that applicant delete the text “measured using the procedures described herein” in order to overcome this rejection. For the purposes of examination under prior art, the examiner will examine the claims as if the text “measured using the procedures described herein” is not present.
As this rejection could have been written earlier in the prosecution history but mistakenly was not written earlier in the prosecution history, this office action is made NON-FINAL.
See the next page for an indication of allowable claims.



Allowable Subject Matter
Claims 1, 3-4, 7, 14-15, 17-20, 22, 26, 28-38, 40, and 42-45 are allowable.
The examiner has cited various relevant prior art references over which the instant claims are neither anticipated nor obvious. The examiner has explained below as to why the cited references do not anticipate or render obvious the instant claims.
Schreiber Reference: As relevant prior art, the examiner cites Schreiber et al. (US Patent 4,132,771). The instant claims were previously rejected over Schreiber, by itself and/or in view of Bekker et al. (US 2014/0336272 A1). Nevertheless, these rejections have been withdrawn for at least the following reasons.
Schreiber et al. (hereafter referred to as Schreiber) is drawn to a dentifrice, as of Schreiber, title and abstract. One of the compositions exemplified by Schreiber has the following formulation, as of Schreiber, column 11, Example 2, reproduced below.

    PNG
    media_image1.png
    210
    425
    media_image1.png
    Greyscale

Schreiber teaches petrolatum as a substitute for glycerin, as of Schreiber, column 7 lines 1-15, reproduced below.

    PNG
    media_image2.png
    316
    422
    media_image2.png
    Greyscale

In applicant’s response on 8 September 2022, applicant argued that the petrolatum in Schreiber is liquid rather than semisolid, as required by the instant claims. Applicant further argued the following on page 9 of applicant’s response.

    PNG
    media_image3.png
    86
    638
    media_image3.png
    Greyscale

The examiner conducted further search in regard to this statement. In view of this further search, the examiner cites Akamatsu et al. (US Patent 5,840,220), drawn to an organosiloxane. Akamatsu teaches the following on column 4 lines 51-57, relevant text reproduced below.

    PNG
    media_image4.png
    129
    427
    media_image4.png
    Greyscale

The above-indicated text appears to indicate that a viscosity well above 500 centipoise is needed to achieve a semisolid state.
As such, the teachings of Akamatsu would appear to indicate that the petrolatum taught by Schreiber is liquid, and remains in a liquid viscosity even after thickening to the 100-300 centipoise range preferred by Schreiber. As such, the skilled artisan would not have been motivated to have substituted a semisolid petrolatum in place of the liquid petrolatum of Schreiber as the resultant product would have had a viscosity significantly greater than that desired by Schreiber. See MPEP 2144.05(III)(B), 2145(X)(D)(2), and 2143.01(V & VI), drawn to teaching away; these are understood to be relevant as Schreiber’s teaching of a “required” viscosity of 100 to 300 centipoise is understood to teach away from “semisolid” viscosities that are significantly greater than this viscosity range.
Additionally, with regard to instant claims, such as claim 37, which recite a bleaching agent in addition to the hydrophilic anticaries particles, the examiner notes that Schreiber does teach hydrogen peroxide as of column 1 lines 10-20, wherein hydrogen peroxide is a tooth bleaching agent. However, in this case, the relevant teaching taught at column 1 lines 10-20 is describing an art reference published prior to Schreiber. In fact, the relevant composition described at column 1 lines 10-20 is in a dual component container, with hydrogen peroxide in one component of the container and a reducing agent (which reacts with hydrogen peroxide) in another component. In contrast, the composition of Schreiber itself is not a dual component container. As such, there would have been no motivation for the skilled artisan to have added hydrogen peroxide to the composition of Schreiber (e.g. as of Example 2 of Schreiber, reproduced above) because the cited art teaches hydrogen peroxide in a dual component container; however, the composition of Schreiber is not actually in a dual component container.
As to claims 40 and claims dependent thereon, Schreiber is drawn to a dental composition which comprises glycerine as the ingredient present in the largest amount, though also suggests substituting petrolatum in place of glycerine. See the rejection above over Schreiber by itself. Claims 40 and claims dependent thereon require that the composition swells by at least about 50% upon contact with water. Schreiber does not explicitly teach that this occurs. Also, the skilled artisan would not have been motivation for the skilled artisan to have modified Schreiber to have had this property because Schreiber does not teach a benefit to swellability.
It is furthermore the examiner’s position that the skilled artisan would not have expected that the composition of Schreiber would have inherently had the required swellability. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based upon what is necessarily present in the prior art, not what would have been present based upon optimization of conditions in the prior art. See also MPEP 2112(IV). In this case, the composition that is necessarily present in Schreiber comprises glycerin rather than petrolatum as the ingredient present in the largest amount. Glycerin, unlike petrolatum, is soluble in water. As such, the skilled artisan would have expected that had the glycerin containing formulation of Schreiber been combined with water, the sodium monofluorophosphate would have dissolved in the water rather than having swelled.
In order to reject claims, the examiner must provide rationale or evidence to show inherency. See MPEP 2112(IV). In this case, because of the difference in water solubility of the exemplified formulation in the prior art and the claimed invention, the evidence appears to go against inherency of the required swelling properties of claims 16 and 39-45.
Robbins and Tung References and Declarations: As close prior art, the examiner cites Robbins et al. (WO 2017/048216 A1) and Tung (US 2008/0292565 A1). Both references were cited previously in the prosecution history of the instant application.
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract. Robbins teaches anti-caries agents such as sodium-, calcium-, magnesium and stannous fluoride, amine fluorides, disodium monofluorophosphate and sodium trimetaphosphate, as of Robbins, page 15, paragraph 00064. These are understood to be hydrophilic.
However, Robbins differs from the claimed invention at least because there is no clear indication that the anti-caries agents in Robbins are present in the form of particles.
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water-soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image5.png
    182
    400
    media_image5.png
    Greyscale

Tung does not teach a semisolid carrier comprising petrolatum.
The examiner previously rejected the instant claims over the combination of Robbins in view of Tung. Nevertheless, this rejection has been withdrawn in view of data presented in the declaration under 37 C.F.R. 1.132 submitted as of applicant’s response on 21 January 2022. This declaration under 37 C.F.R. 1.132 (hereafter referred to as the declaration) is noted and addressed below.
Prior to substantively addressing the declaration, the examiner notes the following.
In applicant’s prior response on 6 December 2021 (hereafter referred to as applicant’s prior response), applicant presented arguments regarding data in the instant specification which applicant alleges shows unexpected results. The data presented comes from Table 3 of the instant specification, from page 82 of the instant specification, which was reproduced on page 8 of applicant’s response, and is reproduced below here.

    PNG
    media_image6.png
    393
    556
    media_image6.png
    Greyscale

The conclusion that applicant derives from this table is that
placing particles of a more water-soluble agent such as urea peroxide or PVP peroxide in petrolatum for use in an oral care composition is more effective than placing particles of a less water-soluble sodium percarbonate into petrolatum – see page 8, second to last paragraph of applicant’s response;
this effect is controlled by the fact that PVP peroxide and urea peroxide are more water-soluble that sodium percarbonate – see the paragraph bridging pages 8 and 9 of applicant’s response; and
this effect would not have been expected by one of ordinary skill in the art.
In the prior office action on 7 January 2022, the examiner took the following position, as of the office action on 7 January 2022, page 23, relevant text reproduced below.

    PNG
    media_image7.png
    285
    634
    media_image7.png
    Greyscale

The examiner additionally supported this position as of additional arguments on pages 23-25 of the office action on 7 January 2022.
The declaration submitted with applicant’s response on 21 January 2022 appears to have been submitted to address this issue.
In the declaration, declarant appears to have tested compositions of urea peroxide in petrolatum, stannous chloride in petrolatum, and stannous fluoride in petrolatum. All of these actives are water-soluble in the manner required by the instant claims. Also, all of these actives appear to be present as solid particles in petrolatum, which is a hydrophobic ingredient.
As best understood by the examiner, declarant appears to have found that the presence of water results in the delivery of the active agent from the hydrophobic phase to the hydrophilic phase. This effect has been found in the case of both tooth bleaching agents, such as urea peroxide (as shown in the declaration) and polyvinylpyrrolidone-hydrogen peroxide adduct (in the specification but not in the declaration), as well as the antimicrobial stannous chloride and the antimicrobial and anticaries agent stannous chloride, both shown in the declaration.
As such, declarant appears to have shown that the beneficial effect of placing particles of a water-soluble agent in petrolatum is applicable both to water-soluble bleaching agents as well as water-soluble antimicrobial and anticaries agents. As such, the beneficial effects shown in data presented in the instant specification regarding water-soluble tooth bleaching agents comprising peroxide present as particles in petrolatum are understood to be applicable to other water-soluble agents (such as anticaries agents) present as particles in petrolatum.
In view of this determination, the examiner takes the position that the instant specification in combination with the declaration shows that anticaries agent particles dispersed in petrolatum and comprising the required solubility have superior results as compared with anticaries agent particles dispersed in petrolatum which have a lower solubility than what is recited by the instant claims. In view of this determination, the obviousness rejections over the combination of Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), by themselves or in view of other references, which were previously set forth in the prior office action on 3 January 2022, have been withdrawn.
The examiner notes that there appear to be various textual errors in the declaration. One such error is pointed out below.

    PNG
    media_image8.png
    292
    534
    media_image8.png
    Greyscale

The term “peroxide” in this case appears to be in error because it is actually a Tin (II) salt, not peroxide, that is delivered. Regardless, the data shown by declarant shows that the beneficial effects found with urea peroxide are also applicable to tin (II) chloride and tin (II) fluoride. As such, despite textual errors such as that described above, the declaration is still understood to be probative of non-obviousness and sufficient to overcome the previously applied rejections.
Therefore, in view of this declaration, the previously applied rejections over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), as well as Robbins in view of Tung and further in view of other references, have been withdrawn.
Faunce Reference: As close prior art, the examiner cites Faunce (US Patent 4,198,394). Faunce is drawn to a dentifrice composition comprising stannous fluoride and sodium dihydrogen phosphate, as of Faunce, title and abstract. Said composition comprises a water-free carrier, as of Faunce, column 13, lines 45-50. However, the primary carrier in the examples of Faunce is glycerin, as of Faunce, column 7 lines 5-18, reproduced below.

    PNG
    media_image9.png
    280
    424
    media_image9.png
    Greyscale

This differs from the claimed invention because glycerin is water-soluble. In contrast, the carrier of the claimed invention, which is petrolatum, is not water-soluble. Faunce does not teach petrolatum. Faunce also does not teach a water-insoluble non-aqueous carrier, and does not provide motivation for the skilled artisan to have substituted petrolatum in place of the glycerin of Faunce. Additionally, to the extent that Faunce teaches an oil (wherein petrolatum is understood to be an oil), Faunce teaches spearmint oil as a flavoring used in a small amount, as of Faunce, column 6 lines 43-52. Faunce does not teach a water-insoluble oil, let alone petrolatum, as the primary carrier of at least 60% of the composition, nor does Faunce provide motivation for the skilled artisan to have substituted such a carrier in place of glycerin. As such, no rejection over Faunce has been written.
Green Reference: As an additional relevant reference that is cited on the attached PTO-892, the examiner cites Green (US 2002/0034479 A1). Green is drawn to an oral composition comprising petroleum jelly in the form of droplets enrobing a particulate active, as of Green, title and abstract. This appears to be similar to the claimed invention, in that the claimed invention includes a particulate and petrolatum for use in an oral care composition. Green exemplifies the following composition, as of the table bridging columns 3 and 4, which is reproduced below.

    PNG
    media_image10.png
    433
    574
    media_image10.png
    Greyscale

Even if, purely en arguendo, the petroleum jelly of Green is the same substance as the required petrolatum, Green still differs from the claimed invention for at least the following reasons.
First, the amount of petroleum jelly used by Green is well below the amount of petrolatum required by the instantly claimed invention. Green teaches a single example in the table bridging pages 2-4, and that example comprises 3% petroleum jelly. In claim 6 of Green, an amount of up to 50% petroleum jelly is suggested. In contrast, the instant claims require a minimum of 60% petrolatum. 
Secondly, it is the examiner’s understanding that the skilled artisan would not have been motivated to have optimized the amount of petrolatum (i.e. petroleum jelly) in Green to have been more than 50% of the total composition. This is because the composition of Green comprises many other agents besides petroleum jelly and particulate material, including 24.11% water and 45% sorbitol. Had the amount of petroleum jelly and/or petrolatum been as high as 60%, there would not have been enough room in the composition for the other agents taught by Green.
Third, there does not appear to be sufficient evidence for the skilled artisan to have taken the position that the composition of Green is inherently semisolid rather than liquid. The skilled artisan may have expected that the inclusion of almost 25% water in the composition of Green may have rendered that composition to have been liquid rather than semisolid. Even if the petroleum jelly of Green is semisolid, it is only 3% of the exemplified composition of Green, and that composition includes larger quantities of ingredients such as water which are liquid. Additionally, as best understood by the examiner, the 70% sorbitol that 45% of the composition in the table in paragraph 0068 is liquid; see Amazon (https://www.amazon.com/SORBITOL-Solution-USP-Laxative-473mL/dp/B001V9OORO accessed 26 October 2022, 8 printed pages), which indicates that 70% sorbitol is liquid.
The examiner takes the position that there would have been insufficient evidence to make a case that the composition of Green would have inherently been semisolid for at least the following reasons:
The fact that a certain result or characteristic (e.g. the composition of Green being semisolid) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). In this case, the exemplified composition of Green is 45% made of 70% sorbitol, and 24.11% water. These ingredients are both liquids; as such, the composition of Green comprises at least 69.11% liquid ingredients. In contrast, the composition of Green comprises only 3% of apparently semisolid petroleum jelly. As such, it appears more likely that the composition of Green is liquid rather than the composition being semisolid because the composition of Green comprises almost 70% liquid ingredients. In order for the examiner to make a case that the composition of Green is inherently semisolid, the examiner must provide rationale or evidence to show inherency. See MPEP 2112(IV). However, in this case, the evidence appears to go against inherency of the composition being semisolid because of the predominance of liquid ingredients in the composition of Green. The examiner further notes that inherency must be based upon what is necessarily present in the art (e.g. the table on pages 3-4 of Green), not what would have resulted due to optimization of conditions. See MPEP 2112(IV).
Fourth, the composition of Green comprises an “amphiphilic organic material”, as of Green, abstract. An example of such material appears to be glyceryl monooleate, as of Green, paragraph 0023. This material does not appear to be included in the instantly claimed composition. The inclusion of this material would likely have rendered the composition of Green as having different properties as compared with the claimed invention. Green also teaches a surfactant in paragraph 0044. The inclusion of a surfactant as well as water in the composition of Green may have rendered the composition of Green to have emulsion-like properties not present in the instantly claimed composition.
With regard to instant claim 40, the claim requires that the solid particles swell at least upon 50% upon contact with water. As best understood by the examiner, there would have been no expectation that this would have happened in the composition of Green. In fact, in the example exemplified by Green, the petroleum jelly already appears to be in contact with water, as there is 24.11% water in the exemplified composition; however, there is no indication in Green that the composition swells due to the presence of this water. As such, in view of this, it appears that in Green, placement of the composition in the presence of water does not cause the swelling required by instant claim 40.
US Patent 11,147,753 – No Double Patenting: As a relevant reference, the examiner cites US Patent 11,147,753, which has been previously cited in the file record. The ‘753 patent has common inventors with the instant application and is commonly assigned with the instant application. Nevertheless, the examiner has decided not to reject the instant claims over the claims of the ‘753 patent for at least the following reasons.
Claim 1 of the ‘753 patent is reproduced below.

    PNG
    media_image11.png
    381
    390
    media_image11.png
    Greyscale

The composition recited by the above-reproduced claim comprises a hydrophobic phase, which is the majority of the composition, and an aqueous phase, which is the minority of the composition. Nevertheless, the aqueous phase in the above composition is not a particle in the manner that the term “particle” is defined by the instant application. This is because a particle, as defined by the instant application, must be solid or semi-solid. In contrast, the aqueous phase in the above composition is liquid. There would have been no motivation for the skilled artisan to have modified the composition of the claims of the ‘753 patent to have had a solid or semisolid particle rather than a liquid aqueous phase; as such, no double patenting rejection over the claims of the ‘753 patent has been written.

Terminal Disclaimer
The terminal disclaimer filed on 7 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US Patent 10,849,729;
US Patent 11,224,760;
US application serial number 16/842,797;
US application serial number 17/014,180;
US application serial number 17/014,225;
US application serial number 17/014,208 (now US Patent 11,413,127); and
US application serial number 17/008,681
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Note Regarding Compact Telephonic Prosecution
The examiner placed a telephone call to representative of applicant Elizabeth Conklin on 24 October 2022. The examiner left a telephone message with representative of applicant asking to return examiner’s phone call to discuss a potential examiner’s amendment. No return telephone call was received by examiner as of the time this office action was submitted for mailing; as such, the examiner made the decision to mail this office action. No PTO-413 is attached to this office action as; while the examiner left a telephone message with representative of applicant, examiner did not actually speak to representative of applicant.


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612